AGIC Equity & Convertible Income FundAnnual Shareholder January 31, 2011 Meeting Results The Fund held its annual meeting of shareholders on July 21, 2010. Shareholders voted as indicated below: Affirmative Withheld Authority Re-election of Paul Belica – Class III to serve until 2013 Re-election of R. Peter Sullivan III – Class III to serve until 2013 Election of Alan Rappaport – Class I to serve until 2011 Election of James A. Jacobson – Class II to serve until 2012 Messrs. Hans W. Kertess, John C. Maney† and William B. Ogden, IV, continued to serve as Trustees. †Interested Trustee
